Exhibit 99.1 Pinnacle Airlines Corp. Reports Second Quarter 2008 Financial Results Company reports consolidated net income of $5.4 million excluding special charges Announces pro-rate network modifications at Colgan Air MEMPHIS, TN – August 11, 2008 – Pinnacle Airlines Corp. (NASDAQ: PNCL) (the “Company”) today reported a second quarter 2008 fully diluted loss per share of $(0.64).Excluding certain special charges discussed below, the Company reported fully diluted earnings per share (“EPS”) and net income of $0.30 and $5.4 million, respectively, for the second quarter of 2008.The Company’s EPS and net income excluding special charges were $0.43 and $10.3 million, respectively, for the second quarter of Significant events at Pinnacle Airlines, Inc. (“Pinnacle”), the Company’s regional jet operating subsidiary, and Colgan Air, Inc. (“Colgan”), the Company’s regional turboprop operating subsidiary, include the following: Recent Significant Events · Colgan took delivery of seven Q400 aircraft during the second quarter, increasing the total in operation under its capacity purchase agreement with Continental Airlines to 13 as of June 30.The remaining two Q400 aircraft to be operated as a Continental Connection carrier were delivered in July.In addition, Colgan reached agreement with Bombardier, the aircraft manufacturer, to convert the 30 firm cancelable/optional aircraft it has on order into the Q400 next generation cabin configuration.The next generation cabin configuration will include larger overhead storage bins, improved lighting, and modifications to increase the size of the cabin to enhance passenger comfort.As part of this agreement, the delivery positions for the 30 firm cancelable/optional aircraft have been deferred until mid-2010 after the next-generation cabin configuration has been introduced by Bombardier.Despite delays by the manufacturer in the delivery of the Q400 aircraft, Colgan’s Q400 operation has been warmly received by Continental Airlines and its customers. · During July, Pinnacle and Delta Air Lines agreed to defer the in-service dates of the remaining seven Bombardier CRJ-900 next generation regional jet aircraft to be operated under the Delta Connection Agreement (the “DCA”).During the second quarter, Pinnacle took delivery of three CRJ-900s, increasing its operating fleet to nine aircraft as of June 30.Pinnacle took delivery of two CRJ-900s during July 2008, and has deferred delivery of the remaining five aircraft until their respective in-service dates in 2009 under the DCA. · Operating performance with respect to Pinnacle’s Northwest Airlink operations improved dramatically during the second quarter.Pinnacle experienced severe weather in its Northwest Airlink operations during the first quarter, causing it to record performance penalties during the first quarter to be paid for the six months ended June 30 under its Airline Services Agreement (the “ASA”) with Northwest Airlines.Pinnacle’s high level of performance in the second quarter reduced the overall performance penalty owed to Northwest for the six-month period by approximately $0.8 million to $1.7 million. · Pinnacle earned approximately $0.3 million in operating performance incentives under its DCA with Delta Air Lines during the second quarter.Pinnacle’s Delta Connection performance improved from the first quarter, partially as a result of the schedule changes that Pinnacle and Delta cooperatively implemented in May and June. Special Charges The Company recorded a special charge related to the valuation of its auction rate securities (“ARS”) portfolio during the second quarter.The Company’s ARS portfolio has a par value of $136.1 million. These securities are secured by pools of student loans guaranteed by state-designated guaranty agencies and reinsured by the U.S. government. Auctions for these securities began failing in the first quarter of 2008 and have continued to fail throughout the second quarter. Additionally, a liquid secondary market for these securities has not developed. Given the uncertainty about if or when these securities will be salable for par value, the Company determined that the decline in the market value of these securities is other than temporary. As a result, the Company recorded an impairment charge of $8.7 million in the second quarter to reflect these securities at their estimated fair value.The Company will likely not receive a tax benefit for this charge, as this capital loss cannot be used to offset ordinary income from the Company’s operations, and the Company does not expect to have capital gains in the near future.Therefore, net income for the second quarter 2008 was reduced by the full amount of the charge. In addition, the Company evaluated certaintangible andintangible assets at its Colgan subsidiary in light of the high fuel cost environment and operating losses that Colgan has experienced over the last two quarters.The Company determined that goodwill and certain other assets recorded upon the acquisition of Colgan have been impaired by the industry-wide impact ofunprecedented high fuel costs.In addition, the Company will incur costs associated with returning leased aircraft to lessors under its turn-around plan, as discussed below.The Company recorded a special charge of $12.6 million($8.1 million net of related income taxes) during the second quarter to account for these items.Additionally, the Company expects to record an additional $1.3 million in lease return costs during the third quarter of 2008 under its turn-around plan. 1 Colgan Pro-Rate Operations Turn-Around Plan The Company has developed a turn-around plan for Colgan’s pro-rate operations to combat the dramatic increase in fuel prices that the entire airline industry is experiencing.The turn-around plan is designed to create a pro-rate operation that can be sustained without significant losses in the current high fuel cost environment.Key components of the turn-around plan include the following: · The elimination of 12 markets from Colgan’s US Airways Express and United Express operations, effective October 2008.This will result in the retirement of ten Saab aircraft from service in addition to the previously announced retirement of Colgan’s fleet of five Beech 1900 aircraft. · Increased subsidy under the Federal Essential Air Service (“EAS”) program.To offset the increase in fuel costs, Colgan applied for changes in 13 of the 15 markets that it serves under the EAS program.Colgan was awarded service in seven of these markets with an increased subsidy totaling approximately $4 million annually.Colgan will also reduce capacity in four of these seven markets, further reducing Colgan’s operating costs.The Department of Transportation (“DOT”) accepted competing bids in four of the remaining six markets, and Colgan will exit these markets in October 2008 as part of the planned fleet reduction indicated above.The DOT has not acted upon applications in the remaining two markets.Assuming Colgan receives authority to continue operations in these two markets, Colgan will operate in 11 EAS markets after giving effect to these changes. · The addition of Colgan’s new maintenance base at Washington/Dulles International airport, where Colgan maintains a significant presence operating as United Express.This will eliminate ferry flights from Colgan’s existing maintenance facilities, reducing operating costs.In addition, Colgan has undertaken an effort to streamline its maintenance operations by reducing the number of stations where it maintains a line maintenance function and by increasing the productivity of its maintenance operations. · The transition of nine markets that Colgan operated from Pittsburgh under the US Airways Express brand to Washington/Dulles under the United Express brand.This transition was completed during the first quarter, and Colgan has seen an improvement in the revenue performance of these markets. · Discussions with United Airlines to jointly reduce certain costs that Colgan incurs at Washington/Dulles as a United Express carrier.Reducing certain distribution and ground handling costs or otherwise supplementing Colgan’s revenue in its United Express markets is a key component of maintaining its operations at Washington/Dulles.If United and Colgan are unable to reduce these costs, Colgan may exit additional markets currently operated under the United Express brand. These significant changes are designed to eliminate unprofitable markets and reduce the losses that Colgan is incurring in its pro-rate operations in the current high-cost fuel environment.The Company expects that the turn-around plan will result in an improvement in Colgan’s financial performance, and may eliminate losses in Colgan’s pro-rate operations on a full year basis.However, changes in unit revenue or additional increases in fuel costs will affect Colgan’s financial performance.In addition, Colgan’s profitability in these pro-rate markets will continue to fluctuate seasonally, with Colgan experiencing lower passenger demand and lower unit revenue in the fourth and first quarter of each year than in the second and third quarter of each year. Second Quarter 2008 Financial and Operating Results Pinnacle completed 112,051 block hours and 67,810 departures, increases of 2% and 1%, respectively, over the same period in 2007.Pinnacle’s capacity increased due to the addition of its Delta Connection operations in 2008, offset partially by 13 fewer CRJ-200 aircraft operating under the ASA.Colgan completed 40,491 block hours and 31,984 departures during the second quarter, increases of 31% and 10%, respectively, over the same period in 2007.The addition of Colgan’s Q400 fleet was the primary factor in the growth in its operations. The
